           Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE WESTERN DISTRICT OF WASHINGTON
10
     UNIVERSAL LIFE CHURCH
11   MONASTERY STOREHOUSE, a                  Case No. 2:19-CV-00301-RAJ
     Washington non-profit corporation,
12
                  Plaintiff,
13         v.                                 AMERICAN MARRIAGE MINISTRIES’
                                              MOTION FOR EXTENSION OF TIME
14   MAURICE KING, LEWIS KING,
     GLEN YOSHIOKA, DYLAN WALL,               The Honorable Richard A. Jones
15   SARA WHITE, and AMERICAN
16   MARRIAGE MINISTRIES, a Washington        NOTING DATE: March 12, 2021
     non-profit corporation,                  NO ORAL ARGUMENT REQUESTED
17
                  Defendants
18   AMERICAN MARRIAGE MINISTRIES, a
     Washington non-profit corporation,
19
                  Counter-Claimant/
20                Third-Party Plaintiff,
           v.
21   UNIVERSAL LIFE CHURCH
     MONASTERY STOREHOUSE, a
22   Washington non-profit corporation; and
     UNIVERSAL LIFE CHURCH
23
     MONASTERY STOREHOUSE, INC., a
24   Washington non-profit corporation,
                  Counter-Defendants/
25                Third-Party Defendants.

                                                             Betts
     AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                Patterson
                                                             Mines
     EXTENSION OF TIME - 1                                   One Convention Place
     Case No. 2:19-CV-00301-RSL                              Suite 1400
                                                             701 Pike Street
                                                             Seattle, Washington 98101-3927
                                                             (206) 292-9988
              Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 2 of 8




 1                                               I.      MOTION

 2           Defendant and Counter-Claimant American Marriage Ministries ( “AMM”) respectfully

 3   requests that the Court extend the current fact discovery deadline of March 1, 2021, to April 1,

 4   2021. This brief extension will allow AMM to complete motion practice in the Northern District

 5   of California to enforce its subpoenas for deposition and production of documents served upon

 6   Google. Dkt. 191. 1

 7                                    II.      STATEMENT OF FACTS

 8   1.      Factual Background

 9           Plaintiff Universal Life Church Monastery Storehouse (“ULC”) and AMM are

10   competitors, both providing online ordination services generating sales revenue through their

11   respective websites. Dkt. 27. ULC alleges that AMM made false, defamatory, or misleading

12   statements about ULC in violation of the Lanham Act and the Washington Consumer Protection

13   Act (“CPA”). Id. ULC also claims defamation per se. Id. AMM has filed counterclaims arising

14   from ULC’s misleading and unauthorized use of AMM’s trademark. Dkt. 28. Both parties seek

15   injunctive relief and monetary damages.

16   2.      Relevant Procedural History

17           On September 10, 2020, AMM sought an extension of the discovery deadline to allow

18   the third parties that AMM subpoenaed — including Google and Microsoft — to complete their

19   production of documents and to allow time for AMM to take their depositions. Dkt. 163. Prior

20   to the Court issuing its ruling on this motion, and in the hope that the Court would extend the

21   deadline, AMM’s counsel reached out to Google to streamline the process for scheduling a

22   deposition. Dkt. 180-1. On December 3, 2020, Google produced documents pertaining to

23   ULC’s Google AdWords account. Dkt 180-2. Google did not produce any documents for ULC’s

24   Google Analytics account(s). Dkt. 180.

25
     1
             AMM is not requesting an extension of the deadline to file motions for summary judgment. Dkt. 191.

                                                                                  Betts
         AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                                 Patterson
                                                                                  Mines
         EXTENSION OF TIME - 2                                                    One Convention Place
         Case No. 2:19-CV-00301-RSL                                               Suite 1400
                                                                                  701 Pike Street
                                                                                  Seattle, Washington 98101-3927
                                                                                  (206) 292-9988
              Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 3 of 8




 1          On December 14, 2020, the Court granted in part AMM’s motion. Dkt. 171. The Court

 2   extended the fact discovery deadline to January 28, 2021, to permit AMM to take the depositions

 3   of Google and Microsoft and to allow Google to complete their production of documents.

 4   Dkt. 171. 2

 5          Following the Court’s December 14, 2020, Order, AMM’s counsel again reached out to

 6   counsel for Google to schedule a deposition. Dkt. 180-3. Counsel for Google responded that its

 7   certificate of authenticity and declaration of its custodian of records eliminated the need for a

 8   deposition. Dkt. 180-4. On December 22, 2020, counsel for AMM met and conferred with

 9   Google’s counsel regarding AMM’s request for deposition and the Google Analytics records

10   Google had not provided. Dkt. 180. Google asserted that a deposition would be unduly

11   burdensome and again offered to provide a declaration in addition to its certificate of

12   authentication for the Google AdWords documents and in lieu of a deposition. Id. Google also

13   contended that it could not produce ULC’s Google Analytics records without violating the

14   Stored Communications Act, 18 U.S.C. § 2702 et seq. On December 30, 2020, counsel for

15   AMM reiterated its position that a deposition was necessary and that AMM intended to file a

16   motion to compel. Dkt. 180-5. On January 8, 2021, counsel for Google informed counsel for

17   AMM that it had retained outside counsel to represent Google regarding AMM’s Motion to

18   Compel. Dkt. 180-6. On January 7, 2021, AMM filed a Motion to Compel Deposition

19   Testimony and Production of Documents from Google. Dkt. 172.                          On January 12, 2021,

20   Google’s outside counsel served objections to AMM’s Motion to Compel. Dkt. 180-7. On

21   January 14, 2021, AMM’s counsel informed Google’s counsel that it intended to withdraw its

22   Motion to Compel and re-file it in the Northern District of California and then request that court

23   transfer AMM’s Motion to Compel to the Western District of Washington. Dkts. 176, 180-8.

24   ///

25
     2
             Microsoft has submitted to a deposition. This motion is solely for the purpose of pursuing a deposition of
     and document production from Google.
                                                                                      Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                                        Patterson
                                                                                      Mines
      EXTENSION OF TIME - 3                                                           One Convention Place
      Case No. 2:19-CV-00301-RSL                                                      Suite 1400
                                                                                     701 Pike Street
                                                                                     Seattle, Washington 98101-3927
                                                                                     (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 4 of 8




 1         AMM retained local counsel in California to assist with filing its Motion to Transfer under

 2   Federal Rule of Civil Procedure 45(f) and its Motion to Compel. Roberts Decl., Ex. 9. On

 3   January 27, 2021, AMM conferred with counsel for Google on its Motion to Transfer as required

 4   by local rule. Roberts Decl., Ex. 10. Counsel for Google requested additional time to follow

 5   up with Google regarding its position on AMM’s Motions. AMM had a follow-up conferral

 6   with counsel for Google on February 12, 2021. Id. AMM intends to file its Motion to Transfer

 7   concurrently with its Motion to Compel with the Northern District of California prior to the

 8   current discovery deadline. AMM is seeking a brief extension of time to complete the motion

 9   practice in California and Washington and to take Google’s deposition.

10         Prior to filing this motion, on February 26, 2021, AMM met and conferred with counsel

11   for ULC regarding ULC’s position on this motion. Roberts Decl., Ex. 11. ULC was unable to

12   take a position on this motion during the conferral because ULC’s representatives were

13   unavailable or traveling. Id.

14                                        III.   ARGUMENT

15   1.     Legal Standards

16          Pursuant to Federal Rule of Civil Procedure 16(b), a case schedule “may be extended

17   where good cause exists and the delay is not caused by the carelessness or less than reasonably

18   diligent action by moving counsel.” Price v. Equilon Enters., LLC, No. 2:17-CV-01337-MJP,

19   2018 WL 6816425, at * 2 (W.D. Wash. May 24, 2018). Fed. R. Civ. P. 6(b) also permits the

20   Court for “good cause” to extend the time for an act that must be done within a specified time.

21   The Court has discretion to extend a case scheduling deadline. In re Veritas Software Corp.

22   Sec. Litig., 496 F.3d 962, 974 (9th Cir. 2007). A motion for extension of time filed before a

23   deadline has passed should “normally . . . be granted in the absence of bad faith on the part of

24   the party seeking relief or prejudice to the adverse party.” Ahanchian v. Xenon Pictures, Inc.,

25   624 F.3d 1253, 1259 (9th Cir. 2010).

                                                                          Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                            Patterson
                                                                          Mines
      EXTENSION OF TIME - 4                                               One Convention Place
      Case No. 2:19-CV-00301-RSL                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 5 of 8




 1   A.     AMM has Diligently Pursued its Subpoenas for Deposition and Production of
            Documents from Google
 2

 3          Good cause exists to extend the current fact discovery deadline by an additional 30 days
 4   from the date of the Court’s Order on this Motion. AMM has diligently pursued its subpoenas
 5   for deposition testimony and production of ULC’s Google Analytics records. While AMM’s
 6   Motion for Clarification and Extension of Time (Dkt. 163) was pending, AMM reached out to
 7   Google to reiterate its intent to take Google’s deposition so that Google could identify the
 8   appropriate witness and to streamline scheduling the deposition. Dkt. 180-1. AMM and Google
 9   did not set a deposition date at that time because the Court had not yet extended the discovery
10   deadline. Counsel for AMM followed-up with Google to schedule a mutually agreeable date
11   and time for the deposition as soon as the Court issued its Order granting an extension of the
12   discovery deadline. Dkt. 180-3.
13          Google responded that it wanted to meet and confer with its in-house counsel regarding
14   AMM’s Subpoenas for deposition and production of the Google Analytics records for ULC.
15   Dkt. 180-4. On December 22, 2020, counsel for AMM met and conferred with counsel for
16   Google regarding AMM’s Subpoenas. Dkt. 180-5. During this meet and confer, Google
17   objected that a deposition would be unduly burdensome and expensive. Dkt. 180-6. Google
18   stated that it had already provided a certificate of authentication for the documents it had
19   produced regarding ULC’s Google AdWords account and offered to provide a declaration in
20   lieu of deposition. Id. Counsel for Google also repeated its objection to producing any
21   documents regarding ULC’s Google Analytics account, asserting without analysis that
22   producing these documents would violate the Stored Communications Act 18 U.S.C. § 2702.
23   Id.
24          On December 30, 2020, AMM followed up with counsel for Google reiterating its
25   position that a declaration in lieu of deposition would not suffice and that it intended to file a

                                                                          Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                            Patterson
                                                                          Mines
      EXTENSION OF TIME - 5                                               One Convention Place
      Case No. 2:19-CV-00301-RSL                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 6 of 8




 1   motion to compel if Google would not agree to a deposition and to producing the requested

 2   Google Analytics records. Dkt. 180-5. On January 8, 2021, counsel for Google informed

 3   AMM’s counsel that it had retained outside counsel for purposes of representing Google

 4   regarding AMM’s Motion to Compel. Dkt. 180-6. AMM filed its Motion to Compel Deposition

 5   Testimony and Production of Documents from Google on January 7, 2021. Dkt. 172. On

 6   January 12, 2021, Google’s new counsel sent AMM objections to AMM’s Motion to Compel,

 7   stated that it would not submit to this Court’s jurisdiction, and demanded that AMM’s Motion

 8   be withdrawn and refiled with the Northern District of California. Dkt. 180-7. AMM withdrew

 9   its Motion to Compel in this Court on January 14, 2021. Dkt. 176. AMM will refile its Motion

10   to Compel in the Northern District of California and seeks to have the Motion transferred to this

11   Court as soon as possible. Id.

12          AMM has diligently pursued its Subpoenas for deposition testimony and production of

13   ULC’s Google Analytics records. However, Google has refused to submit to a deposition and

14   produce the analytics documents, necessitating motion practice that cannot be completed by

15   March 1, 2021. AMM retained local counsel in California to assist with filing a Motion to

16   Transfer pursuant to Federal Rule of Civil Procedure 45(f) and its Motion to Compel Production

17   of Documents and Deposition Testimony from Google. Roberts Decl., Ex. 9. AMM’s has

18   retained local counsel in California and anticipates that its Motions will be filed by the fact

19   discovery deadline. AMM seeks a brief extension of time of the current fact discovery deadline

20   to complete its motion practice in California and to take Google’s deposition.

21          AMM has not made this Motion in bad faith and granting AMM an additional 30 days

22   will not prejudice ULC. AMM conferred with counsel for ULC regarding this Motion, but ULC

23   was not able to take a position during the conferral. Roberts Decl., Ex. 11. Extending the current

24   ///

25   ///

                                                                          Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                            Patterson
                                                                          Mines
      EXTENSION OF TIME - 6                                               One Convention Place
      Case No. 2:19-CV-00301-RSL                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 7 of 8




 1   deadlines for fact discovery will allow AMM to secure documents and deposition testimony that

 2   this Court has already identified as important for the claims and counterclaims in this case.

 3   Dkts. 127, 171.

 4                                     IV.     CONCLUSION

 5         For the foregoing reasons, AMM requests that the Court grant its Motion for Extension

 6   of Time by extending the current fact discovery deadline to April 1, 2021, to allow AMM to

 7   complete its motions practice to compel deposition testimony and production of documents from

 8   Google.

 9          DATED this 26th day of February 2021.

10                                               BETTS, PATTERSON & MINES, P.S.
11

12                                               By: /s/ Sheeba Roberts
                                                    Anne Cohen, WSBA No. 41183
13                                                  Sheeba Roberts, Pro Hac Vice
                                                    Email: acohen@bpmlaw.com
14                                                          sroberts@bpmlaw.com
15
                                                    Kelly A. Mennemeier, WSBA No. 51838
16                                                  Nancy V. Stephens, WSBA No. 31510
                                                    Benjamin J. Hodges, WSBA No. 49301
17                                                  FOSTER GARVEY P.C.
                                                    1111 Third Ave., Suite 3000
18                                                  Seattle, WA 98101-3292
19                                                  Of Attorneys for Maurice King, Lewis King,
                                                    Glen Yoshioka, Dylan Wall, Sarah White, and
20                                                  American Marriage Ministries
21

22

23

24

25

                                                                       Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                         Patterson
                                                                       Mines
      EXTENSION OF TIME - 7                                            One Convention Place
      Case No. 2:19-CV-00301-RSL                                       Suite 1400
                                                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
            Case 2:19-cv-00301-RAJ Document 193 Filed 02/26/21 Page 8 of 8



                                    CERTIFICATE OF SERVICE
 1
            I hereby certify that on February 26, 2021, the foregoing AMERICAN MARRIAGE
 2
     MINISTRIES’ MOTION FOR EXTENSION OF TIME was electronically filed with U.S.
 3
     District Court for the Western District of Washington through the CM/ECF eFiling system.
 4
             I further certify that on February 26, 2021, I served a copy of the foregoing on:
 5    Michael P. Matesky, II                               Michael B. Galletch
      Matesky Law PLLC                                     Puget Sound Business & Litigation PLLC
 6            th
      4500 9 Ave., NE, Suite 300                           411 University Street, Suite 1200
 7    Seattle, WA 98105                                    Seattle, WA 98101
      Fax: 206-701-0332                                    Fax: ---
 8    Email: mike@mateskylaw.com                           Email: mike@psbizlit.com
      litigation@mateskylaw.com                            Of Attorneys for Plaintiff
 9    Of Attorneys for Plaintiff
10

11    Kelly Ann Mennemeier
      Nancy V. Stephens
12    Benjamin J. Hodges
      Foster Garvey P.C.
13    1111 Third Ave., Suite 3000
14    Seattle, WA 98101-3299
      Fax: 206-447-9700
15    Email: Kelly.mennemeier@foster.com
      Nancy.stephens@foster.com
16    Ben.hodges@foster.com
      Of Attorneys for American Marriage
17
      Ministries
18
            by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
19          addressed as listed above and deposited in the United States mail at Portland, Oregon,
            and that postage thereon was fully prepaid.
20          by facsimile transmission to the number shown above.
      X     by additional e-service through the E-Filing system, if party was registered.
21    X     by courtesy email to the email addresses shown above.
22
                                                         /s/ Carrie J. Cook
23                                                       Carrie J. Cook, CP
                                                         Legal Assistant/Certified Paralegal
24

25

                                                                         Betts
      AMERICAN MARRIAGE MINISTRIES’ MOTION FOR                           Patterson
                                                                         Mines
      EXTENSION OF TIME - 8                                              One Convention Place
      Case No. 2:19-CV-00301-RSL                                         Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
